DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on July 8, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/20; 1/4/21 were considered by the examiner. See attached PTO-form 1449.

Claim Objections
1)	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The claim 18 is in improper form because the claim can’t dependent on itself. For best purpose examination, The Office has assumed the claim 18 depends on claim 17. 

2)	Claims 1, 5, 16, 17 and 18 are objected to because of the following informalities:  

In claim 1, line 15, a period (.) should be removed and also change the capital letter W of the word “Wherein” to lowercase  the word “wherein”) Appropriate correction is required.
In claim 5, line 9, the terms “i.e.,” should be removed from the claim since it can’t be a properly claim language.
In claim 16, line 7, the word “and” should be removed from the claim.
In claim 17, line 8, the terms “i.e.,” should be removed from the claim since it can’t be a properly claim language.
In claim 18, line 3, the phrase “(referred to as change log in short) should be removed from the claim since it can’t be a properly claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Patent No. 8,024,290).
As per claim 17, Yang discloses a client end, comprising:  44Atty. Docket No. 17608-000017-US-CP 
at least one processor; and a memory in communication connection with the at least one processor; wherein, the memory stores instruction capable of being executed by the at least one processor, the instructions are executed by the at least one processor to cause the at least one processor to execute the steps (Fig. 2):
acquiring heterogeneous data to be synchronized (col. 4, lines 36-40); 
acquiring at least one data table, i.e., table including identification information of the heterogeneous data created in accordance with the mapping rules, in accordance with the heterogeneous data (col. 5, lines 8-10); 
respectively creating a data sync thread in accordance with each data table; and grouping, by the data sync thread, change records to be synced in to sync blocks in accordance with a preset value, respectively (col. 7, lines 30-38).  

As per claim 18, Yang further teaches the heterogeneous data comprises incremental heterogeneous data, the acquiring heterogeneous data to be synchronized includes: creating a data change log table (referred to as change log in short) which includes field description, a field name and a field type; capturing change event information of the data through a trigger; and recording change event information of the data in the change log (col. 10, lines 4-19, col. 8, lines 27-35).  

As per claim 19, Yang discloses a server end, comprising: a wireless network interface, a processor and a memory which are interconnected with each other via a 
acquiring a sync block; placing a sync block in a message queue (col. 7, lines 30-39); 
withdrawing the sync block from the message queue and renewed the sync block in a target database (col. 7, lines 40-47, col. 8, lines 64-67, col. 9, lines 1-10). 

As per claim 20, Yang further teaches wherein, the acquiring the sync block comprises receiving a SyncML message packet uploaded by the client end, the SyncML message packet including one sync block; and resolving the SyncML message packet into a sync block (col. 7, lines 30-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent No. 8,024,290) in view of in view of Hansmann et al. (US Patent No. 7,539,778) and further in view of Ferrazzini et al (US Patent No. 9,002,787).

As per claim 1, Yang discloses a generic multi-source heterogeneous large-scale data synchronization method, comprising: 
the synchronization pair comprising a client end and a server end (col. 4, lines 30-35 as client/server synchrozation)
executing installation scripts at the server end, so as to create a heterogeneous data mapping table, a change log, and for executing installation scripts at the client end, so as to create a change log, change polling thread and a sync thread pool (col. 9, lines 20-25; col. 4, lines 36-52, as local inventory database, server poll modifications)
grouping change records to be sync at a source data end into sync blocks, and transmitting the sync blocks sequentially to the server end in accordance with network conditions and processing capacity of the server end (col, 6, lines 30-42), and allow the server end to store the received sync blocks in corresponding message queues (col. 5, lines 61-67). Where, a pipeline type of non-stop transmission is adopted for the client end transmitting the change records within a sync block, and after a sync block is sent the transmission process is locked until the server end returns a receipt acknowledgment, then the transmission of the subsequent sync blocks is resumed, which is repeated until all changes are sent (col. 8, lines 35-42).37Atty. Docket No. 17608-000017-US-CP 
Yang does not explicitly teaches, but Hansmann teaches a number of message queues, a number of message queue monitoring threads and a data renewal thread pool (col. 4, lines 9-40); scheduling several sync threads of the client end to initiate data synchronization operation when a change polling thread of the client end monitors that the change log is not blank; and for scheduling several data renewal threads of the server end to perform data renewal operation when a message queue monitoring thread of the server end monitors that there are non-blank message queues (Col. 4, lines 47-67). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yang to implement the above steps as taught by Hansmann because it would utilize the central synchronization information at the server to compare and send newer updates to the clients.
Yang and Hansmann do not explicitly teach, but Ferrazzini teaches constructing a synchronization topology of a tree structure, the synchronization topology comprising plural synchronization pairs composed of a pair of adjacent nodes (Col. 3, lines 38-65); sequentially executing two unilateral syncs in opposite directions to accomplish bilateral sync; and recording data change events of the source data end sequentially as they occur in the change log at the client end in an unrepeated manner, for sequentially receiving data change of the source data end at the server end, and for implementing each data change respectively in the original order and recording the data change in the change log (col. 4, lines 41-60). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Yang and Hansmann to include the above steps as taught by Ferrazzini because it would enable the system efficiently tracking data synchronization in a logical hierarchical manner of multiple nodes, as suggested by Ferrazzini (col. 1, ines 56-67).

As per claim 2, Yang further teaches wherein, the client end comprises a middle layer software component for realizing synchronization of total/incremental data; the server end comprises a software component for receiving data change of the source data end transmitted by the client end, and renewing the received data change into a target data end; the source data end comprises a database or a file directory serving as a 38Atty. Docket No. 17608-000017-US-CP source of the data change during data synchronization and where data replicates are located; the target data end comprises a database or a file directory, where data replicates, in response to data change from the source data end during the data synchronization, are located (col. 5, lines 43-55).  

As per claim 3, Yang further teaches wherein, the intermediate node in the synchronization topology of the tree structure is provided with both a client end and a server end that respectively belong to different synchronization pairs ((Fig. 2).  

As per claim 4, Yang further teaches the change log of the source data end is configured to store data change information (col. 6, lines 30-50).  

As per claim 5, Yang further teaches controlling the client end to acquire metadata information of the source data end involved in the synchronization and to transmit the metadata information to the server end, controlling the server end to construct and store rules for heterogeneous data 39Atty. Docket No. 17608-000017-US-CP mapping in accordance with the metadata information, controlling the client end to acquire the rules for heterogeneous data mapping from the server end to construct three change capture triggers, i.e., Insert, Deletion, and Update triggers at the source data end for each data table involved 

As per claim 6, Hansmann further teaches a data renewal thread pool pre-created at the server end comprises data renewal threads in a preset number, and the data renewal in each data object of the target data end is in the charge of one data renewal thread; a sync thread pool pre-created at the client end comprises data sync threads in a preset number created in accordance with the metadata information, and the incremental or total synchronization of each data object at the source data end is in the charge of only one sync thread (col. 2, lines 47-56).  

As per claim 7, Yang further teaches controlling the change capture triggers to capture a data change event, and  40Atty. Docket No. 17608-000017-US-CP storing corresponding data change information in the change log of the client end each time data change occurs at the source data end; wherein, the data change information comprises the name of a data table undergoing data change, primary key values of the data record and the type of the change operation (Fig. 4, col. 7, lines 40-47).  
As per claim 8, Yang further teaches controlling the sync threads of the client end to group records of corresponding change data or synchronization operations into sync blocks in accordance with sync presets of each data table undergoing data change, and encapsulate each of the sync blocks into a SyncML message packet and transmit the packet sequentially to the server end (col. 7, lines 30-37).  

As per claim 9, Yang further teaches in the data synchronization process, controlling the server end to assign a data receiving thread to a session request from 

As per claim 10, Yang further teaches controlling the sync threads of the client end to associate the change log with a data table undergoing data change, to order the change log sequentially onward as insertion thereof are recorded and read all data records of changes from the change log; and controlling the sync threads to delete the records in the change log corresponding to the sync block after the server end receives the sync block and returns an acknowledgment message (col. 9, lines 1-11).  

As per claim 11, Hansmann further teaches controlling the data renewal thread of the server end to read sync blocks from the message queue, and perform local data renewals in accordance with the rules for heterogeneous data mapping, so as to allow target data replicates at the target data end to be consistent with synchronous data of source data replicates at the source data end (4, lines 47-67).  

As per claim 12, Yang further teaches controlling the sync threads of the client end to conduct Hash calculation to a sync block to be transmitted, and encapsulate the Hash values and the sync block into a SyncML message packet; and controlling the data receiving thread of the server end to verify resolved the sync block after receipt of the SyncML message packet, and store the sync block in the message queue in case of 

As pe claim 13, Yang further teaches controlling size of the sync block, and controlling the sync threads of the client end to enter a locked waiting state after transmission of a sync block until the server end returns an acknowledge message or time is run out (col. 10, lines 58-61).  

As per claim 14, Yang further teaches the rules for heterogeneous data mapping of the heterogeneous data mapping table created at the server end comprises a data table name, a primary key or a virtual primary key, a field name, a field data type, a field data length and mapping relations between the fields of the synchronized source 43Atty. Docket No. 17608-000017-US-CP data end and target data end (Fig. 4, # 440 database; col. 8, lines 27-35).  

As per claim 15, Yang further teaches constructing the virtual primary key in the rules for heterogeneous data mapping; controlling the server end, when the data table in the source data end fails to define the primary key, to construct a virtual primary key capable of uniquely identifying its data records for the data table, and store the construction rules of the virtual primary key in the server end in accordance with field information in the metadata information (col 9, lines 22-27).  

As per claim 16, Hansmann further teaches checking whether a message queue corresponding to the client end is present at the server end; if not, controlling the server end to construct a corresponding message queue for the client end, and the message queue is configured to temporarily store the sync blocks of the corresponding client end received at the server end and (Col. 4, lines 47-67).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palay (US Patent No. 8,965,954): Always Ready Client/Server Data Synchronization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        February 11, 2022